DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 09/25/20. In the amendment, claims 3 and 9 have been amended, claims 7-8 have been canceled, claim 17 has been newly added, and claims 1-6, 9-17 remain pending in the application. The amendment to claims 3 and 9 has overcome the previously presented 35 USC 112(b) rejections and every objection to the claims, made in the Non final office action mailed 11/24/2020.
Response to Arguments
Applicant's arguments filed 02/19/21 with respect to the previously presented 35 USC 112(a) rejections of claims 1-6 and 9-16 have been considered but they are not persuasive. More specifically, in the reply, applicant’s arguments relied on Figs. 5 and 8A to estimate the length of the first bendable segment, the second bendable segment, and the third bendable segment. The cited ‘support’ for the claimed ranges have not been found to provide proper/sufficient support for the exact ranges added to the claims. Examiner notes that the drawings provided are not industrial/blue print quality where one could apply the scale of a structure to measure the length of a different structure (especially between different Figures drawn) as relied on by Applicant throughout the argument. 
Applicant relied on Figure 5’s scale of 3mm indicated by a straight line as support to extrapolate/estimate the length of a curved segment (the first bendable segment) (see filed reply, page 6).  This is not considered to be proper/sufficient support for the ranges claimed since the use of a straight line scale to measure a curved line in the drawings would not provide an accurate measurement and certainly not enough to provide support needed to claim the ranges.  Furthermore, Applicant’s reliance on the ‘scaled’ measurement of one type of dimension/one structure, i.e. the outer 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 now recites that a length of the first bendable segment is between 10mm and 20mm, a length of the second bendable segment is between 10mm and 19mm, and a length of the third bendable segment is between 50mm and 200mm.  There is no support for such a claim - including in the drawings (see 35 USC 112 (a) rejection below for further information).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  More specifically, claim 1 defines a length of the first bendable segment is between 10mm and 20mm, a length of the second bendable segment is between 10mm and 19mm, and a length of the third bendable segment is between 50mm and 200mm. It is not described in applicant’s specification that each of the bendable segments having a specific length range as defined in claim 1. Claims 2-6 and 9-17 are also rejected as being dependent on claim 1.

Allowable Subject Matter
Claims 1-6 and 9-17* are allowable over the prior art. *Claims 1-6 and 9-17 have been rejected under 35 USC 112 (a) for lack of written description/new matter.  These claims cannot be allowed until this rejection is properly overcome; however, the subject matter being considered as ‘new matter’ is part of the reasons for allowance over the prior art.  If the 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose, teach, or suggest the medical apparatus as claimed including the combination of the driving unit, the single sheath having three bendable segments, and the controller and wherein a length of the first bendable segment is between 10mm and 20mm, a length of the second bendable segment is between 10mm and 19mm, and a length of the third bendable segment is between 50mm and 200mm. Claims 2-6 and 9-17 depend on allowable claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 12, 2021